Citation Nr: 0204450	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to a compensable rating for left leg varicose 
veins.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


[The issues of entitlement to service connection for 
degenerative joint disease of the left knee; entitlement to a 
rating in excess of 20 percent for a cervical spine disorder; 
entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left shoulder, both hips, and both 
wrists; entitlement to a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine and both hands; 
entitlement to a rating in excess of 10 percent for 
psoriasis; entitlement to a rating in excess of 10 percent 
for benign prostatic hypertrophy (BPH); entitlement to a 
rating in excess of 10 percent for tinnitus; entitlement to a 
compensable rating for residuals of a left elbow fracture; 
entitlement to a compensable rating for esophageal hiatal 
hernia; and entitlement to a compensable rating for residuals 
of a gunshot wound (GSW) to the right posterior chest wall 
consisting of a fracture to the right eleventh rib, will be 
the subject of a later decision.]
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran apparently served on active duty from June 1967 
to June 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO also denied service connection for right 
shoulder strain.  The RO included this issue in a statement 
of the case issued in March 1999 despite the fact that the 
veteran had not submitted a notice of disagreement on that 
issue.  The filing of a timely notice of disagreement is a 
requirement that must be met in order for the Board to have 
jurisdiction over an issue.  Accordingly, the issue of 
entitlement to service connection for right shoulder strain 
is not properly before the Board and will not be addressed 
herein.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for degenerative joint 
disease of the left knee; entitlement to a rating in excess 
of 20 percent for a cervical spine disorder; entitlement to a 
rating in excess of 10 percent for osteoarthritis of the left 
shoulder, hips, and wrists; entitlement to a rating in excess 
of 10 percent for osteoarthritis of the lumbar spine and both 
hands; entitlement to a rating in excess of 10 percent for 
psoriasis; entitlement to a rating in excess of 10 percent 
for BPH; entitlement to a rating in excess of 10 percent for 
tinnitus; entitlement to a compensable rating for residuals 
of a left elbow fracture; entitlement to a compensable rating 
for esophageal hiatal hernia; and entitlement to a 
compensable rating for residuals of a right posterior chest 
wall GSW consisting of a fracture to the right eleventh rib, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  Varicose veins of the left leg are asymptomatic; edema is 
not shown.  

2.  The veteran has Level I hearing acuity in each ear.  


CONCLUSIONS OF LAW

1.  A compensable rating for left leg varicose veins is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.104, Code 7120 (1997 and 
2001).  

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, Code 6100 (1997); 
38 C.F.R. § 4.85, 4,86, Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the statutory changes.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that with respect to the two 
issues addressed below the mandates of the VCAA are met.

The RO has considered the claims on the merits.  VA has a 
duty to notify the claimant and his representative what 
information and evidence is needed to substantiate and 
complete a claim.  Here, the discussions in the rating 
decision and the Statement of the Case informed the veteran 
and his representative what was needed to substantiate the 
claims and what VA has already obtained, and complied with 
VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not mentioned any pertinent evidence outstanding.  
There is no indication that the evidentiary record is 
incomplete.  The extensive service medical records have been 
obtained and appropriate VA examinations were conducted.   
The Board concludes that the RO has complied with, or 
exceeded, the mandates of the VCAA and its implementing 
regulations.  The Board further finds that it is not 
prejudicial to the veteran to proceed to adjudicate these 
claims based on the current record.  See Bernard v. Brown, 
4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal that on separation examination 
in March 1997, a small varicose vein was observed on the left 
inner/medial calf.  

On audiological evaluation for separation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
05
10
05
40
LEFT
15
20
30
75

On VA arteries examination in January 1998, it was noted that 
the veteran's veins in his left leg were "asymptomatic and 
essentially giving him no symptoms."  There was no swelling, 
cramping, claudication or any other problems.  Physical 
examination revealed a small vein pattern in the cutaneous 
region of the left medial calf just below the knee.  The 
entire venous pattern measured no more than one centimeter in 
diameter and was non-tender.  A few clusters of spider veins 
were found around the ankles bilaterally.  There was no 
actual visible or palpable varicosity.  The circulation in 
the foot was good and pedal pulses were excellent.  The 
impression was spider veins.  

On VA audio examination in January 1998, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
10
45
LEFT
15
15
35
70

The average puretone threshold was 17.5 decibels in the right 
ear and 33.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and 100 percent in the left ear.  The diagnosis was 
mild bilateral high frequency, noise induced, sensorineural 
hearing impairment.  

Criteria and Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  With 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

A compensable rating for bilateral hearing loss.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral defective hearing range from non-compensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from service-connected 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 Diagnostic Code 6100.   

Regulations pertaining to hearing loss ratings were revised 
effective June 10, 1999.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered, although the Diagnostic Codes to be applied 
were renumbered.  There were no changes that would affect the 
rating of the hearing loss in the instant case.  Thus, there 
is no prejudice to the veteran in the Board's proceeding to 
review this claim based on the record as it stands.  See 
Bernard v Brown, 4 Vet. App. 384  (1993). 

Applying the results of January 1998 audiologic examination 
to the criteria in 38 C.F.R. §§ 4.85, 4.86 results in a 
numeric designation of Level I for the hearing acuity in each 
ear.  Under 38 C.F.R. § 4.85, a zero percent rating is to be 
assigned when hearing acuity is Level I in each ear. 

Under certain circumstances, the regulations allow use of 
puretone threshold examinations alone to assign numeric 
levels under Table VI A.  38 C.F.R. §§ 4.85, 4.86.  However, 
none of the circumstances which would permit such rating are 
present in the instant case.  The preponderance of the 
evidence is against the claim, and it must be denied.  

A compensable rating for left leg varicose veins.

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities (encompassing varicose 
veins) were amended, and the new regulations became effective 
on January 12, 1998.  See 62 Fed. Reg. 65207 (1997). 

Under the "old" version of Diagnostic Code 7120, in effect 
prior to January 12, 1998, a 10 percent rating was warranted 
for moderate disability, varicosities of the superficial 
veins below the knees, with symptoms of pain and cramping on 
exertion, unilateral or bilateral.  Moderately severe 
disability, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation warranted a 20 percent rating when 
unilateral and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral 
and a 50 percent rating when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral, and a 60 percent rating when bilateral.  38 
C.F.R. Part 4, Diagnostic Code 7120 (1997).  

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. Part 4, Diagnostic 
Code 7120 (2001). 

The Board finds that a compensable rating is not warranted 
for the varicose veins of the left leg under either the 
"old" or the "new" criteria for rating this disability.  
The only evidence regarding varicose veins in the service 
medical records was in the report of the separation 
examination when a small varicose vein was noted on the left 
inner/medial calf.  No disabling symptoms were reported.  On 
January 1998 VA arteries examination, it was found that the 
left leg varicose veins were essentially asymptomatic and 
that circulation was good.  There was no evidence of swelling 
(edema), cramping, claudication or other symptomatology which 
would warrant a compensable rating.  In fact, at the time of 
the January 1998 VA examination, varicose veins were not 
actually visible or palpable.  The impression was spider 
veins.  

In the absence of any symptoms that would meet or approximate 
the old or new criteria for a 10 percent rating for varicose 
veins, the Board concludes that the preponderance of the 
evidence is against this claim.  Hence, it must be denied.  

Other considerations

The Board notes that these claims involve appeals as to the 
initial ratings of the appellant's service-connected 
disabilities, rather than claims where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In initial rating cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. Id. at 9.  In the case at hand, staged ratings may 
not be assigned because symptoms warranting a compensable 
rating for varicose veins are not shown at any time during 
the appellate period.  


ORDER

A compensable rating for left leg varicose veins is denied.  

A compensable rating for bilateral hearing loss is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

